Case 2:20-cv-01215-DSF-GJS Document 17 Filed 09/14/20 Page 1 of 1 Page ID #:51




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  GRACE CHO                             CASE NO.
                                        2:20−cv−01215−DSF−GJS
               Plaintiff(s),
        v.                               Order to Show Cause re
  THE HABIT RESTAURANTS, LLC,            Dismissal for Lack of
  et al.                                 Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Sunset Alvarado Mohawk, LLC. failed to plead or otherwise
     defend within the relevant time. The Court orders plaintiff to show cause in
     writing on or before September 28, 2020 why the claims against the
     non-appearing defendant(s) should not be dismissed for lack of prosecution.
      Failure to respond to this Order may result in sanctions, including dismissal
     for failure to prosecute.

       IT IS SO ORDERED.

  Date: September 14, 2020                   /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
